COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


YOLANDA C. WILSON
                                             MEMORANDUM OPINION *
v.   Record No. 0362-02-1                        PER CURIAM
                                             SEPTEMBER 10, 2002
JAMES CITY COUNTY
 DIVISION OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                        AND COUNTY OF JAMES CITY
                    Samuel Taylor Powell III, Judge

             (Susanna B. Hickman; Geddy, Harris, Franck &
             Hickman, L.L.P., on brief), for appellant.

             (Frank M. Morton, III, County Attorney;
             Greg H. Dohrman, Assistant County Attorney;
             Alice K. Twiford, Guardian ad litem for
             Idalia Wilson; Frances S. Taylor, Guardian ad
             litem for Marquise Wilson, on brief), for
             appellee.


     Yolanda C. Wilson (appellant) appeals the decision of the

trial court terminating her parental rights to two of her minor

children, Marquise and Idalia.    Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              BACKGROUND

     "Upon appellate review, we must review the facts in the light

most favorable to the party prevailing below."    Richardson v.

Richardson, 30 Va. App. 341, 349, 516 S.E.2d 726, 730 (1999).

     On January 15, 2002, the trial court conducted a hearing on

the matter.    Cherrye Cole, who was formerly employed with the

Gloucester County Division of Social Services (GC DSS), testified

that she worked with the family in 1998 after one of appellant's

children was placed in foster care.     That child is not the subject

of this appeal.    At that time, GC DSS developed a foster care

service plan that provided, among other things, that the entire

family should attend family counseling and establish a stable home

environment.   The plan also provided for visitation and required

that appellant attend parenting classes.    Cole testified that

appellant's compliance with the plan was "sporadic."    She did not

attend counseling services, and she did not enter or complete

parenting class.    She also visited the children infrequently.

Cole stated that the family had a continuing problem with the

inability to maintain a stable home and sometimes lacked food and

electricity.

     In 1998, the family moved to James City County.     On March 3,

1999, the James City County Division of Social Services (JCC DSS)

filed a petition for an emergency removal order regarding Marquise

and Idalia.    The children were with their father when he was

arrested and taken to jail on March 2, 1999.    Appellant was in

                                - 2 -
jail at that time for a felony child neglect offense.     Appellant

has also been convicted of physically assaulting Marquise, and the

children's father has been convicted for the assault and battery

of a child.

        Marquise and Idalia have been in foster care since April

1999.    Melanie White of JCC DSS testified that the initial foster

care service plan for the children had a goal of return home.

Because appellant was in jail at the time, the plan primarily

addressed services for Kelly Wilson (Wilson), the children's

father, upon his release from jail.      White testified that Wilson

did not complete the services outlined in the plan and the

children were not returned to the home.

        The trial court has never approved a plan for appellant.

However, when appellant was released from jail, White met with her

and discussed a plan developed by JCC DSS, explaining that

appellant needed to maintain stable employment and housing, have a

personality and psychological evaluation, and complete a parenting

class.    White testified that, although appellant "thought" she had

completed some of the services, appellant's participation in the

services was "very minimal," particularly concerning the

counseling and the emotional needs of the children.

        White testified that when appellant was released from jail,

appellant initially visited the children.     However, starting in

the spring of 2001, appellant frequently cancelled the visits or

failed to appear for scheduled visits.     Appellant completed one

                                 - 3 -
parenting class and completed the psychological evaluation.      She

attended three of five counseling classes concerning special needs

children.    White stated that appellant has changed employment

numerous times.

     Appellant's psychological evaluation indicated that appellant

"lacks the adequate resources to nurture and protect" the

children.    The evaluation further found that appellant was "at

risk of abusing her children in the future" and recommended that

she not have unsupervised visitation with the children.

     White stated that in October 2001, appellant expressed a

desire to give up her rights to Marquise, stating that he was "in

a good place."    White also testified that when Marquise first came

to foster care, he had numerous behavior problems.   He has been

diagnosed with Bipolar disorder, Dysthymia, ADHD, and Oppositional

Defiant Disorder.    He has taken several types of medications to

manage his behavior.    Marquise was placed with his current foster

mother, Clara Brown, in 1999, and his behavior has improved since

that time.

     Brown testified Marquise is "better now," and he has been

seeing therapists.   She stated he is a "totally different person"

than he was when he first arrived in her home, and he has

exhibited more "control" over his behavior.   Brown stated that

Marquise is more difficult to control after he visits with

appellant or his father.    Brown testified that appellant has



                                - 4 -
telephoned Marquise about five or six times in the past several

years.

        Idalia entered foster care when she was three years old.    She

was "highly sexualized," was attending counseling sessions, and

was taking medications for behavior management.    She has been

diagnosed with Oppositional Defiant Disorder and appears to have

suffered sexual abuse.    White stated that Idalia is very

intelligent, but she has high emotional needs.    She needs

"continual modification interventions."    Idalia has been in

therapy concerning sexualized behavior issues.    A psychological

evaluation of Idalia dated December 5, 2000 recommended that, due

to allegations of physical abuse, appellant should have only

supervised visitation with Idalia until a parenting capacity

evaluation was performed.

        Amy Burks, Idalia's foster parent for about five months,

testified that she has had to retrieve Idalia from school when she

exhibits behavioral problems, which usually occurs just after she

visits with her parents.    She stated that Idalia exhibits the

behavior by jumping up and down and hitting her head against the

wall.    Burks stated that Idalia "does great at home," and Burks

participates in Idalia's counseling sessions.    Burks testified

that Idalia's behavior has improved while she has lived with Burks

and that she is interested in adopting Idalia.

        White opined that it was in the best interests of the

children to terminate appellant's parental rights.    The children

                                 - 5 -
have been in foster care for about three years.   White stated they

needed stability, security, safety and nurturing.     The current

foster homes are meeting those needs for the children, and the

foster parents are interested in adopting the children.    White

stated that appellant has not completed the services necessary to

meet the children's needs.   The guardians ad litem for the

children also recommended termination of appellant's parental

rights.

       At the time of the hearing, appellant was employed and had a

residence.   She testified she planned to take a parenting class

with emphasis on children with behavioral issues.     She stated that

she had not taken the class before because it was not available to

her.   Appellant testified she attended every scheduled visitation

with her children with the exception of those dates that coincided

with her court dates.   She indicated that social services often

did not reschedule the visits that she was unable to attend.

Appellant stated that she intended to begin counseling in the next

month and that she had already taken one parenting class.

       Appellant did not know how Marquise was performing in school.

Appellant has never telephoned the foster home where Idalia is

placed.   She did not know how Idalia was performing in school or

in counseling.

       The trial court found that, pursuant to Code

§ 16.1-283(C)(2), it is in the best interests of the children to

terminate appellant's parental rights and the requirements of the

                                - 6 -
statute have been met.    The trial court found that appellant has

not completed the programs she needs in order to take care of the

children.    Furthermore, although the children have been in foster

care for almost three years, appellant is just starting to enter

the suggested programs.    The court found that social services had

made reasonable efforts to provide programs for appellant, but

that she has not taken advantage of the programs.    The court also

found that the children needed permanency.    Accordingly, the trial

court terminated appellant's parental rights.

                                ANALYSIS

        Under Code § 16.1-283(C)(2), the trial court can terminate a

party's parental rights if the parent has "been unwilling or

unable within a reasonable period of time not to exceed twelve

months from the date the child was placed in foster care to remedy

substantially the conditions which led to or required continuation

of the child's foster care placement."

        Marquise and Idalia have spent almost three years in foster

care.    For part of that time period, appellant was incarcerated

for a felony child neglect offense and for a charge of physically

assaulting Marquise.    Furthermore, during the three years,

appellant has failed to participate in most of the recommended

programs that would teach her how to meet the special needs of the

children and to rectify the conditions that perpetuate the

children in foster care.    In addition, her psychological

evaluation indicates that appellant lacks the resources to nurture

                                 - 7 -
the children, and she is at risk for abusing the children.

Appellant has made some progress toward meeting the children's

physical needs, but not their significant emotional or

psychological needs.   Moreover, the children are improving while

in foster care.

       "In matters of a child's welfare, trial courts are vested

with broad discretion in making the decisions necessary to guard

and to foster a child's best interests."    Farley v. Farley, 9
Va. App. 326, 328, 387 S.E.2d 794, 795 (1990).   On appeal, we

presume that the trial court "thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination

based on the child's best interests."   Id. at 329, 387 S.E.2d at

796.   Furthermore, "[w]here, as here, the trial court heard the

evidence ore tenus, its finding is entitled to great weight and

will not be disturbed on appeal unless plainly wrong or without

evidence to support it."   Martin v. Pittsylvania County Dep't of

Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986).

       The trial court did not abuse its discretion by determining

it was in the best interests of the children to terminate

appellant's residual parental rights.   Accordingly, we summarily

affirm the decision of the trial court.    See Rule 5A:27.

                                                     Affirmed.




                                - 8 -